Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US
D620607) (Anderson) in view of Barducci (US 2007/0267422), Merrill (US 3341184) and Landreneau (US 6059139).
Anderson discloses a nestable cup specifically for use with mechanical comminution devices having a spinning drive mechanism for pulverizing pills into powder (abstract).  The textured base surface of each cup of Anderson is provided for efficient grinding and crushing of pills inserted between two such cups when an upper cup is spinningly brought to bear down on a bottom cup (abstract).  Claim 13 is directed to a pair of interchangeable, nestable, pill-comminution cups.  It is dear 
Anderson discloses a pair of interchangeable, nestable, pill-comminution cups, each cup having:
a. a top with a circular opening;
b. a cylindrical wail tapering inward from the circular top to a textured base;
c.  said textured base (the base is not planar) having symmetric three-dimensional waves (the waves are pie-shape when viewed from top or bottom, as one traverses the outer edge of the textured base in a circumferential direction, one travels over a crest, then a trough, and this continues in an alternating pattern, continuously) with each wave arcing along a curve from an outer edge of the base toward a center of said base [at the outermost edge there is a wave-shaped groove (concave on the interior and convex on the exterior to establish wave arcing along a curve from an outer edge towards the center of the base), the outer edge of the groove forms the outermost edge and attaches to the cylindrical side wall, while the inner edge of the groove attaches to other textured portions of the textured base];
d.    said textured base having sufficient rigidity to crush a pill placed between two such nested cups when a compressive force is brought to bear on said cups (note "pill crushing" in title, last paragraph of description and Fig, 7).
Regarding "symmetric three-dimensional waves,” it is understood that the waves extend in two dimensions by curving in a bottom, horizontal plane and that the waves extend vertically by undulating vertically, as well, for third dimension. However, what kind of symmetry? Where is the plane 
Regarding claim 1, lines 5-7, “each wave arcing along a curve that extends from an outer edge of the base to a center of said base,” Anderson shows that the arcing curve of each wave extends close to the perimeter such that the curve doesn't extend to a center of the base.  This is the difference between Anderson and claim 1.
Barducci teaches a wine glass with a bowl of the glass positioned on top of a stem, the bowl has a cylindrical side wall and a textured base with interior ridges 24, the ridges 24 curve in a spiral-like path as shown in the plan view of Fig. 2 and the ridges extend as shown in Fig. 1 from a high point where the cylindrical wall meets the outer edge of the base, to a lowest point at the center of the cup base. Barducci teaches a textured base having symmetric three-dimensional waves with each wave arcing along a curve that extends from an outer edge of the base to a center of the base.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of Anderson's crest's path from a straight path (that extends from the perimeter groove to the center of the base) to a curved, spiral-like path to enhance the flow characteristics within the cup. As noted by Barducci, a spiral-like ridge allows smoother, easier flow when the receptacle is twisted or swirled in the direction of the trailing edge at the outer edge of the textured base while twisting or swirling in a direction counter or opposite to the trailing edge impedes the smoothness of flow for a more turbulent mixing flow, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to try a different shape and a curved path and a spiral-like path because of the increased efficiency achieved by Barducci.

Merrill teaches a rotary receptacle or cup with a textured base having symmetric three-dimensional waves formed by bottom vane 18 and upright vanes 14 with each wave arcing along a curve that extends from an outer edge of the base to a center of the base (as this location is especially shown in plan view of Fig. 5), The vanes of Merrill have a crest curving in a spiral-like path, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of Anderson's crest's path from a straight path (that extends from the perimeter groove to the center of the base) to a curved, spiral-like path to allow for effective mixing of liquid, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to try a different shape and a curved path and a spiral-like path because of the increased efficiency achieved by Merrill.
Landreneau teaches a container bottom configuration, the bottom configuration defines a textured base having symmetric three-dimensional waves formed by a crest curving in a spiral-like path of the arms 10 with each wave arcing along a curve that extends from an outer edge of the base to a center of the base, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of Anderson's crest's path from a straight path (that extends from the perimeter groove to the center of the base) to a curved, spiral-like path to allow for effective 
Re claim 2, each of Anderson's waves is pie-shaped when viewed from top or bottom such that the wave is widest at the outer edge of the base which is curved, narrowing to a point at the center of the base.
Re claim 3, Anderson discloses an arced crest forming a grinding edge on the interior of the textured base that acts to grind a pill placed on the interior when another cup is nested within the cup and over the pill.  Note that the crest extends on the groove and inwardly of the groove to the center of the base. The highest point of the crest is at the outer edge of the groove and the lowest point of the crest is at the center point of the base. However, the crest of Anderson doesn’t curve in a spiral-like path, Barducci teaches a wine glass with a bowl of the glass positioned on top of a stem, the bowl has a cylindrical side wall and a textured base with interior ridges 24, the ridges 24 curve in a spiral-like path as shown in the plan view of Fig, 2 and the ridges extend as shown in Fig. 1 from a high point where the cylindrical wall meets the outer edge of the base, to a lowest point at the center of the cup base, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the crest's path from a straight path to a curved, spiral-like path to enhance the flow characteristics within the cup. As noted by Barducci, a spiral-like ridge allows smoother, easier flow when the receptacle is twisted or swirled in the direction of the trailing edge at the outer edge of the textured base while twisting or swirling in a direction counter or opposite to the trailing edge impedes 
The motivations presented for Merrill and Landreneau for modifying the crest to be curved in a spiral-like path is the same as stated for claim 1.
Re claim 6, it is noted that initially a pill would sit on top of the crests on the interior of the cup. The interior of the cup has troughs. However the interior trough doesn't form a grinding edge. The interior trough forms an exterior ridge on the underside of the textured base, it is this exterior ridge that has structure capable of forming a grinding edge when the underside of a textured base is situated on top of a pill. Modification of the path of the crest to a spiral-like path necessarily modifies the shape of the trough to be spiral-like.
Note that the path along the trough of Anderson starts from a low point at the outer edge of the groove and inwardly to the center of the base to a high point.
Re claim 5, a top rim of Anderson protrudes outwardly from said circular opening, the rim has eight symmetrically sized sides forming projecting rim comers where two sides meet, wave crests (the high portions of the wave whether part of the groove or extending inwardly of the groove) align with a vertical plane through two opposing rim comers and the center of the textured base.

Claim 7 is/are rejected under 35 U.S.G, 103 as being unpatentable over Anderson in view of Barducci, Merrill and Landreneau as applied to claim 1 above, and further In view of Rodriguez (US 3690182).
The Anderson-Barducci-Merrill-Landreneau combination discloses the invention except for the volume graduation markings. Rodriguez teaches volume graduation markings, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add graduation markings to provide consistent and accurate measurement of powder or liquids within the cup to provide accurate dosing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











sjc /STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733